UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
LIBERTY MUTUAL INSURANCE
COMPANY,
                                                       1:19-cv-361
                        Plaintiff,                     (GLS/DJS)

                  v.

CASALE CONSTRUCTION
SERVICES, INC. et al.,

                   Defendants.
________________________________

                                     ORDER

      It appearing by the affidavits of counsel for plaintiff Liberty Mutual

Insurance Company, that defendants Casale Construction Services, Inc.,

Northeast Construction Monitoring Services, LLC, Charles Casale, and

Karen Casale have failed to appear, plead, or otherwise defend as

provided in the Federal Rules of Civil Procedure, default is hereby entered

against defendants.

      A default having been entered against defendants and counsel for

plaintiff having requested judgment against the defaulted defendants and

having filed proper affidavits, all in accordance with Federal Rule of Civil

Procedure 55, and good cause having been shown,
      it is hereby

      ORDERED AND ADJUDGED that plaintiff recover from defendants,

severally and jointly, the sum of $227,183.30, including pre-judgment

interest; and it is further

      ORDERED AND ADJUDGED that plaintiff may seek to amend this

Order to include additional losses incurred by plaintiff in connection with

the issuance of bonds to Casale Construction Services, Inc. by submitting

an affidavit setting forth plaintiff’s additional losses; and it is further

      ORDERED AND ADJUDGED that the Clerk provide a copy of this

Order to the parties.

IT IS SO ORDERED.

February 12, 2020
Albany, New York




                                         2
